Exhibit 10

SUBLEASE

THIS SUBLEASE (this “Sublease”), dated May 4, 2007 (the “Execution Date”), is
entered into by and between MONOLITHIC POWER SYSTEMS, INC., a California company
(“Sublandlord”), and ANCHOR BAY TECHNOLOGIES, a California corporation
(“Subtenant”).

RECITALS

A. Boccardo Corporation, a California Corporation, (“Master Landlord”) and
Sublandlord entered into an Office Lease dated July 3, 2003, which Office Lease
was amended by a First Amendment to Office Lease dated October 30, 2003, and a
Second Amendment to Office Lease dated May 6, 2004 (which Office Lease, as so
amended, is hereinafter referred to as the “Lease”), for 19,360 square feet (the
“Premises”) in a building known as Building A (“Building”) located at 983
University Avenue, Building A, Los Gatos, CA. The Lease, attached as Exhibit A,
also covers other space in the building known as Building B-2 which is not
included in this Sublease.

B. Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, the Premises upon the terms and conditions provided
for herein.

NOW, THEREFORE, Sublandlord and Subtenant agree as follows:

 

1. BASIC PROVISIONS.

1.1 Term: Approximately Twenty-two (22) months.

1.2 Commencement Date: Estimated to be May 15, 2007, but in any case upon the
first date upon which all of the following shall have occurred (i) this Sublease
shall have been mutually executed and exchanged by the parties, (ii) Master
Landlord shall have granted its written consent to this Sublease in a form
reasonably acceptable to Sublandlord and Subtenant and an original of such
consent shall have been delivered to Subtenant, and (iii) the Premises shall
have been delivered to Subtenant vacant and broom clean and otherwise in the
condition required pursuant to Section 2.2 below. Promptly following the
Commencement Date, Sublandlord and Subtenant shall execute and instrument
confirming the date upon which the Commencement Date occurred, and establishing
the Expiration Date (as hereinafter defined). Subtenant and its employees,
agents and representatives, may enter the Premises, without payment of Base Rent
but on all the other terms of this Sublease, for purposes of installing its
furniture, fixtures and equipment upon mutual delivery of the fully executed
Sublease and written consent of Master Landlord.

1.3 Expiration Date: February 28, 2009.

1.4 Base Rent: $1.70 per rentable square foot (“RSF”) for the first 12 months
($32,912.00/month), and $1.75 per RSF for the first 10 months after the first
year ($33,880.00/month). Regardless of any amounts or expenses payable by
Sublandlord as the tenant under the Master Lease for items including, but not
limited to, taxes, maintenance and in

 

1



--------------------------------------------------------------------------------

respect of the rental on the F, F & E, Subtenant shall not be required to pay
any additional amounts over and above the Base Rent, except as provided below.
In addition to Base Rent, Subtenant shall pay, as Additional Rent, the Pro Rata
Share (as hereinafter defined) of the amount, if any, by which Direct Expenses
(as defined in the Master Lease) for each calendar year during the Sublease Term
following the 2007 base year and allocable to the Premises exceed the Direct
Expenses allocable to the Premises for the 2007 base year. In addition,
Subtenant shall contract for and pay directly all utilities and janitorial
expenses for the Premises. Subtenant shall not be required to pay to any
additional amounts in respect of the rental on the F, F & E (as hereinafter
defined). For purposes hereof, the term “Pro Rata Share” shall mean     %.

1.5 Subtenant’s Permitted Use. General office and research and development in
accordance with the Master Lease (“Permitted Use”).

1.6 Subtenant’s Address: 983 University Avenue, Building A, Los Gatos, CA 95032.

1.7 Sublandlord’s Address: 6409 Guadalupe Mines Road, San Jose, CA 95120.

1.8 Parking: The Pro Rata Share of all parking available to Sublandlord
according to the ratio set forth in the Lease.

1.9 Brokers: For Sublandlord: CB Richard Ellis (“CBRE”).

           For Subtenant: Collier’s International.

1.10 Definitions: Other capitalized words and phrases for which no definition is
given in this Sublease shall have the meanings given them in the Lease. Unless
otherwise indicated, all section references are to the sections of this
Sublease.

 

2. DEMISE OF PREMISES; CONDITIONS.

2.1 Demise. Sublandlord hereby subleases the Premises to Subtenant, and
Subtenant hereby subleases the Premises from Sublandlord, subject to the terms
and conditions of this Sublease. Subtenant shall not knowingly commit or suffer
any act or omission that will violate any of the material provisions of the
Lease. Except as otherwise provided herein, Subtenant assumes and agrees to
perform the prospective obligations of Sublandlord as “Tenant” under the Lease
during the entire Sublease Term (as hereinafter defined) with respect only to
the Premises (but not with respect to nay other premises demised to Sublandlord
under the Lease). Notwithstanding the foregoing:

A. Subtenant shall not have any obligations or liabilities under the Lease or
the indemnities provided hereunder that relate to or arise out of (i) any act or
omission occurring or state of facts existing prior to the Commencement Date or
after the Expiration Date or (ii) any breach by Sublandlord of the Lease (except
for any such breach that occurs following the Commencement Date which is the
direct result of a breach by Subtenant of its obligations hereunder);

 

2



--------------------------------------------------------------------------------

B. Subtenant shall not have any obligation to remove from the Premises at the
end of the Term any fixtures, installations, alterations or “built-ins” that
were installed by Sublandlord or otherwise were existing at the Premises as of
the Commencement Date including without limitation any work to be performed by
Sublandlord to prepare the Premises for the Subtenant’s occupancy;

C. Subtenant shall not be responsible to perform any structural repairs or
modifications to the Premises unless the reason for such repairs or
modifications arise due to Subtenant’s particular manner of use of the Premises
as opposed to mere general office use or R&D use.

2.2 Acceptance of Premises. On the Commencement Date, Sublandlord shall deliver
the Premises to Subtenant vacant and in its “as-is” broom clean condition, and
with all building systems servicing the Premises operational and with all FF&E
(as hereinafter defined) in good working order and condition. Prior to, and as a
condition of, the Commencement Date, Sublandlord shall, solely at Sublandlord’s
cost and expense) clean the carpet and patch and spot paint the walls where
necessary.

2.3 Parking. Subtenant shall have the right to use the number of parking spaces
set forth in Section 1.8 in accordance with the terms of the Lease during the
Sublease Term.

2.4 Common Areas. The term “Common Areas” is defined in Section 1.9 of the
Lease. Subtenant’s access to the Common Areas of the Project shall be in
accordance with the provisions of the Lease. Subtenant and its invitees shall
have the right at all times to access and use the restrooms located in Exhibit
“        ”.

2.4.1 Subtenant’s Rights. Sublandlord hereby grants to Subtenant, for the
benefit of Subtenant and its employees, suppliers, shippers, contractors,
customers and invitees, during the Sublease Term, the non-exclusive right to
use, in common with others entitled to such use, the Common Areas as they exist
from time to time, subject to any rights, powers, and privileges reserved by
Master Landlord under the Lease or under the terms of any of Master Landlord’s
Rules and Regulations or restrictions governing the use of the Project.

2.4.2 Rules and Regulations. Subtenant shall abide by and conform to all of
Master Landlord’s Rules and Regulations with respect to Subtenant’s
non-exclusive use of the portions of the Project located outside of the
Premises, and to cause its respective employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform.

2.5 Preservation of Lease. Sublandlord agrees not to terminate the Lease
voluntarily (unless Landlord agrees to directly attorn to Subtenant in
accordance with the terms of this Sublease) or to modify the Lease in a manner
that affects the Premises or Subtenant’s use or occupancy of the Premises or
adversely affects Subtenant’s rights under this Sublease. Subtenant and
Sublandlord will each refrain from any act or omission that would result in the
failure or breach of any of the covenants, provisions, or conditions of the
Lease on the part of Tenant under the Lease.

2.6 If any term or provision of this Sublease conflicts with any term or
provision of the Lease, the terms of this Sublease will govern with respect to
Sublandlord and Subtenant only.

 

3



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing sentence, the default and
remedies provisions of the Lease are expressly applicable to Subtenant’s
obligations hereunder, and Sublandlord shall have all of the remedies set forth
therein in the event of a Default (as set forth in the Lease) by Subtenant.
Except as provided herein, Subtenant will assume and perform for the benefit of
Sublandlord all of the Tenant’s obligations under applicable provisions of the
Lease during the Sublease Term to the extent such obligations are applicable to
the Premises.

2.7 Covenant of Quiet Enjoyment. Subject to this Sublease terminating in the
event the Lease is terminated as a result of Sublandlord’s default thereunder
(it being agreed that Sublandlord shall have no right to voluntarily terminate
the Lease), so long as this Sublease is in full force and effect, Subtenant will
have and enjoy throughout the Sublease Term the quiet and undisturbed possession
of the Premises. Sublandlord will have the right to enter the Premises at any
time, in the case of an emergency, and otherwise during regular business hours
on business days following at least one full business day notice and accompanied
by Subtenant, and Landlord will have the right to enter the Premises as provided
under the Lease, for the purpose of inspecting the condition of the Premises and
for verifying compliance by Subtenant with this Sublease and the Lease and
permitting Sublandlord to perform its obligations under this Sublease and the
Lease. Sublandlord shall not interfere with Subtenant’s use and occupancy of the
Premises and/or its rights under this Sublease in the exercise of any of the
foregoing rights.

 

3. SUBLEASE TERM.

3.1 The Sublease Term shall commence on the Commencement Date and shall end on
the Expiration Date.

3.2 Unless sooner terminated in accordance with the terms of this Sublease, the
Sublease Term shall end on the Expiration Date.

 

4. RENT.

4.1 Base Rent and any other sums payable by Subtenant under this Sublease are
collectively referred to as “Rent.” Subtenant’s covenant to pay Rent shall be
independent of every other covenant in this Sublease. Subtenant shall make all
payments due to Subtenant at the address stated in Section 1.7.

4.2 Beginning on the Commencement Date and continuing thereafter on the first
day of each calendar month during the Sublease Term, Subtenant shall pay to
Sublandlord in advance, and without notice, demand, deduction or offset, the
monthly Base Rent specified in Section 1.4. Notwithstanding the foregoing,
Subtenant shall not be required to pay any non-recurring item of Additional Rent
(or the first payment of any item of Rent following an adjustment or increase of
the same) until twenty (20) days after receipt of a bill therefor. If the
Commencement Date is a day other than the first day of a calendar month or
Expiration Date is other than the last day of a calendar month, the Base Rent
for the month in which the Commencement Date or Expiration Date occurs, as the
case may be, will be prorated, based on a thirty (30) day month. Subtenant shall
pay the first full month Base Rent on the Execution Date.

4.3 Subtenant shall directly contract for and pay all utilities and janitorial
services for the Premises.

 

4



--------------------------------------------------------------------------------

4.4 Subtenant shall pay, within twenty (20) days after written notice, all
Additional Rent provided in Section 1.4.

 

5. Permitted Use.

5.1 Subtenant shall use and occupy the Premises only for the Permitted Use, and
for no other purpose.

 

6. Maintenance, Repairs, Utility Installations, Trade Fixtures and Alterations.

6.1 Subtenant’s Obligations.

6.1.1 Sublandlord grants to Subtenant the right to receive all of the services
and benefits with respect to the Premises which are to be provided to
Sublandlord by Landlord under the Lease. The parties contemplate that Landlord
will, in fact, perform its obligations under the Lease and in the event of any
default or failure of such performance by Landlord, Sublandlord agrees that it
will, upon notice from Subtenant, make demand upon Landlord to perform its
obligations under the Lease and use all best efforts to enforce Sublandlord’s
rights against Master Landlord under the Lease for the benefit of Subtenant (and
to forward to Master Landlord any notices or requests for consent as Subtenant
may reasonably request). If Master Landlord shall default in any of its
obligations to Sublandlord with respect to the Premises, Subtenant shall have
the right to bring any action or proceeding or to take any steps to enforce
Sublandlord’s rights against Master Landlord, in its own name and, for that
purpose and only to such extent, all of the rights of Sublandlord under the
Lease, as the case may be, hereby are conferred upon and assigned to Subtenant
and Subtenant hereby is subrogated to such rights to the extent that the same
shall apply to the Sub-Subleased Premises. If any such action against Master
Landlord in Subtenant’s name shall be barred by reason of lack of privity,
nonassignability or otherwise, Subtenant may take such action in Sublandlord’s
name upon obtaining the prior written consent of Sublandlord (which consent will
not be unreasonably withheld, delayed or conditioned), and upon providing
Sublandlord with at least five (5) days’ prior written notice of such action,
unless there is an emergency, and Subtenant hereby agrees to indemnify, defend
and hold Sublandlord harmless from and against all liability, loss, damage, cost
or expense, including, without limitation, reasonable attorney’s fees, which
Sublandlord shall suffer or incur by reason of, arising out of, or in connection
with, any action that Subtenant brings against Master Landlord, whether or not
such action is in the name of Sublandlord. Sublandlord specifically agrees to
cooperate, at Subtenant’s cost and expense, with Subtenant in the event
Subtenant desires to initiate such legal action or litigation in order to
address the Master Landlord’s failure to perform its obligations under the
Lease. Subtenant acknowledges that the failure of Master Landlord to provide any
services or comply with any obligations under the Lease shall not entitle
Subtenant to any abatement or reduction in rent payable hereunder, unless
Sublandlord receives an abatement or reduction in rent from the Master Landlord
as a result of such Master Landlord’s failure to provide any services or comply
with any obligations under the Lease, in which case Subtenant shall be entitled
to the same abatement or reduction in rent from the Sublandlord that the
Sublandlord receives from the Master Landlord, and if such failure continues for
20 days, Subtenant may terminate this Sublease with no further obligation to
Sublandlord or Master Landlord.

 

5



--------------------------------------------------------------------------------

6.1.2 On or before the Expiration Date, Subtenant shall remove its equipment and
personalty from the Premises and if Subtenant shall have performed any
structural alterations that are not typical of those generally found in office,
R&D and testing facilities, and provided that, under the Lease, Sublandlord is
obligated to restore the same, then Subtenant shall restore such alterations.
Subtenant shall not make any Alterations to the Premises without the consents of
the Sublandlord, and as provided in the Lease, Master Landlord (provided,
however, that to the extent permissible under the Master Lease, Subtenant may
make all non-structural and decorative Alterations without having to obtain
consent).

6.1.3 Subtenant shall maintain the Premises to the extent that Sublandlord is
required to maintain the Premises under the Lease.

 

7. Insurance; Indemnity.

7.1 Insurance.

7.1.1 Coverage. At all times during the Sublease Term, Subtenant will, at its
sole cost, procure and maintain the insurance required of Tenant in the Lease.

7.2 Waiver of Subrogation. Notwithstanding anything to the contrary contained
herein, Sublandlord and Subtenant (for themselves and for their respective
insurers and any other person claiming through or under them, by subrogation or
otherwise) each hereby release and relieve the other, and waive their entire
right to recover damages (whether in contract or in tort) against the other, for
loss or damage to their property arising out of or incident to the perils
required to be insured against under any so-called “all risk” policy required
under this Section 7 or which is otherwise insured under a so-called “all risk”
policy, regardless of cause or origin, including the negligence of the other
party, its agents, employees, shareholders, officers and contractors. The effect
of such releases and waivers of the right to recover damages shall not be
limited by the amount of insurance carried or required, or by any deductibles
applicable thereto. Sublandlord and Subtenant agree to have their respective
insurance companies issuing property damage insurance waive any right to
subrogation that such companies may have against Sublandlord or Subtenant, as
the case may be, so long as the insurance is not invalidated thereby. Subtenant
shall obtain from their respective insurers under all policies of fire, theft,
public liability, workers’ compensation and other insurance maintained by either
of them at any time during the Sublease Term hereof insuring or covering the
Premises, a waiver of all rights of subrogation which such insurer may otherwise
have, if at all, against Sublandlord.

7.3 Indemnity.

Subtenant will indemnify, defend (by counsel acceptable to Sublandlord in its
reasonable discretion, it being agreed that counsel selected by Subtenant’s
insurer is acceptable), protect and hold Master Landlord and Sublandlord
harmless from and against any and all liabilities, claims, demands, losses,
damages, costs and expenses (including reasonable attorneys’ fees) arising out
of or relating to (i) Subtenant’s and its agents’, employees’ and invitees’ use
or occupancy of the Premises and any negligent acts or willful misconduct in
their use or occupancy of the Building other than the Premises, (ii) Subtenant’s
violation of, or breach or default under this Sublease, all after notice and the
expiration of the applicable cure period, including, to the extent incorporated

 

6



--------------------------------------------------------------------------------

herein, the Lease, or (c) Hazardous Materials brought into the Building by or
for Subtenant, or any Hazardous Materials shipped by or for Subtenant, for
storage, treatment or disposal from the Building or the Industrial Center by or
for Subtenant.

 

8. ASSIGNMENT AND SUBLETTING.

8.1 Except as otherwise permitted under Section 14.1 of the Lease, as
incorporated herein, Subtenant will not voluntarily, involuntarily or by
operation of law assign or sublet this Sublease or any interest therein and will
not sublet the Premises or any part thereof, or any right or privilege
appurtenant thereto, without first obtaining the written consent of Sublandlord
and Landlord. Sublandlord agrees that its consent to any proposed sublease or
assignment of this Sublease shall not be unreasonably withheld, delayed or
conditioned.

 

9. UTILITIES AND JANITORIAL SERVICES.

9.1 The cost of all utilities and janitorial services supplied to the Premises,
including but not limited to water, electricity, and gas, shall be contracted
and paid for directly by Subtenant. Subtenant’s use of utilities and services,
including, without limitation, electrical service shall be in compliance with
the Lease and all Applicable Requirements.

 

10. DEFAULT.

10.1 Default by Subtenant. Subtenant shall be in default of this Sublease if its
default would be a default under the Lease or if it fails to make any payment of
Rent within five (5) business days of the date it receives notice from
Sublandlord of non-receipt when due.

 

11. NOTICES.

11.1 Notice Requirements. All notices required or permitted by this Sublease
shall be in writing and may be delivered in person (by hand or by messenger or
courier service) or may be sent by certified or registered mail, return receipt
requested, with postage prepaid, or nationally recognized overnight delivery
service, or by facsimile transmission during normal business hours, and shall be
deemed sufficiently given if served in a manner specified in this Section 11.
The addresses noted adjacent to a party’s signature on this Sublease shall be
that party’s address for delivery or mailing of notice purposes. Notices
required to be given to Master Landlord hereunder shall be addressed as follows:

Boccardo Management Group, LLC

985 University Avenue

Suite 12

Los Gatos, CA 95032

Either party may by written notice to the other specify a different address for
notice purposes. A copy of all notices required or permitted to be given to
either party hereunder shall be concurrently transmitted to such party or
parties at such addresses as such party may from time to time hereafter
designate by written notice to the other party.

 

7



--------------------------------------------------------------------------------

11.2 Date of Notice. Any notice transmitted by the means permitted under this
Section 11 shall be deemed given on the earlier of date of delivery or refusal
of a party to accept delivery thereof; provided, however, that any notice
transmitted by facsimile transmission or similar means, the same shall be deemed
served or delivered upon telephone or facsimile confirmation of receipt of the
transmission thereof, provided a copy is also delivered via personal delivery or
mail. If notice is delivered on a Saturday or a Sunday or a legal holiday, it
shall be deemed received on the next business day.

 

12. SIGNS.

Subtenant shall be entitled to signage in accordance with the terms of the
Master Lease.

 

13. FF&E. The existing cubicles, furniture, and equipment (“FF&E”) shall remain
during the term. Subtenant shall have use of the furniture and equipment for the
Term, in their “as-is” condition without warranty, at no additional rental
charge. Subtenant shall not have the option or right to purchase the FF&E as
Master Landlord holds title to the FF&E. Subtenant shall return the FF&E upon
sublease termination in good condition and repair, normal wear and tear
excepted. An inventory of the FF&E is attached as Exhibit E.

 

14. MISCELLANEOUS.

14.1 Attorneys’ Fees. If there is any legal action or proceeding between
Sublandlord and Subtenant to enforce any provision of this Sublease or to
protect or establish any right or remedy of either Sublandlord or Subtenant
hereunder, the non-prevailing party to such action or proceeding will pay to the
prevailing party all costs and expenses, including reasonable attorneys’ fees
incurred by such prevailing party in such action or proceeding and in any
appearance in connection therewith, and if the prevailing party recovers a
judgment in any such action, proceeding or appeal, such costs, expenses and
attorney’s fees will be determined by the court or arbitration panel handling
the proceeding and will be included in and as a part of the judgment. The
prevailing party shall be determined by the trier of fact based upon an
assessment of which party’s major arguments or positions taken in the
proceedings could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues (“Prevailing Party”). The
Prevailing Party, for the purpose of any settlement, dismissal or summary
judgment, shall be the party receiving substantially the relief requested. For
the purposes of this section, attorneys’ fees shall include, without limitation,
fees incurred in the following: (a) post-judgment motions; (b) contempt
proceedings; (c) garnishment, levy, and debtor and third party examinations;
(d) discovery; (e) bankruptcy litigation; and (f) enforcement of the indemnity
provisions contained herein. This Section is intended to be expressly severable
from the other provisions of this Sublease, is intended to survive any judgment
and is not to be deemed merged into the judgment.

14.2 Corporate Authority. If either party executes this Sublease as a
corporation, LLC or other entity, each of the persons executing the Sublease on
behalf of such party hereby covenants and warrants that: (a) such party is a
duly authorized and existing corporation or other entity; (b) such party is
qualified to do business in the State of California; (c) such party has full
right and authority to enter into this Sublease; and (d) each of the persons
executing on behalf of such party is authorized to do so.

 

8



--------------------------------------------------------------------------------

14.3 Counterparts. This Sublease may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall comprise but a single instrument.

14.4 No Encumbrance. Neither Subtenant nor Sublandlord shall voluntarily,
involuntarily or by operation of law mortgage or otherwise encumber all or any
part of such party’s interest in the Sublease or the Premises.

14.5 Real Estate Brokers. Each party warrants to the other that it has not dealt
with any broker other than those listed in Section 1.11, and that, to its
knowledge, there are no brokerage commissions or fees payable in connection with
this Sublease other than as set forth in Section 1.11. Each party further agrees
to indemnify and hold the other party harmless, from any cost, liability and
expense (including reasonable attorneys’ fees) which the other party may incur
as the result of any breach by it of this Section 14.5. Sublandlord shall pay
any brokerage commissions due in connection with this Sublease pursuant to the
terms of separate agreements(s) (i.e., 3% for CBRE and 6% for Colliers).

14.6 Governing Law. This Sublease shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into in California between parties residing in California. Subtenant
hereby consents to the personal jurisdiction and venue of any California state
court located in the County of Santa Clara, California, and United States
District Courts for the Northern District of California, and any successor
court, and the service or process by any means authorized by such court.

14.7 Exhibits. All exhibits and any schedules or riders attached to this
Sublease are incorporated herein by this reference and made a part hereof, and
any reference in the body of the Sublease or in the exhibits, schedules or
riders to the Sublease shall mean this Sublease, together with all exhibits,
schedules and riders.

14.8 Successors and Assigns. Subject to the provisions of this Sublease and the
Lease relating to assignment and subletting, this Sublease shall be binding
upon, and shall insure to the benefit of the parties’ respective
representatives, successors and assigns.

14.9 Further Assurances. Each party hereto agrees to execute and deliver all
documents reasonably requested or required to carry out the purposes of this
Sublease so long as its obligations are not enlarged thereby or its rights
diminished thereby.

14.10 Force Majeure. Except for monetary obligations, the parties shall be
excused for the period of any delay and shall not be deemed in default with
respect to the terms, covenants, and conditions of this Sublease when prevented
from so doing by causes beyond Sublandlord’s or Subtenant’s control, which shall
include, but not be limited to, all labor disputes, governmental regulations or
controls, fire or other casualty, acts of terrorism, inability to obtain any
material or services, or acts of God.

14.11 Landlord Consent. Neither Subtenant nor Sublandlord shall have any
obligations under this Sublease until the consent of Landlord has been obtained
in accordance with the Lease. Sublandlord shall use all due diligence and best
efforts to obtain Landlord’s consent to this Sublease as soon as reasonably
possible following Subtenant’s execution and

 

9



--------------------------------------------------------------------------------

delivery of this Sublease will promptly request, such consent and agrees that it
will pay all administrative or other fees expressly provided for in the Lease to
be paid to Master Landlord in connection therewith or otherwise required to be
paid by Master Landlord in connection with obtaining such consent. In the event
that such consent has not been obtained by ___, 2007 (the “Outside Date”), then
Subtenant shall have the option to be exercised in its sole and absolute
discretion (a) to terminate this Sublease by notice to Sublandlord given within
thirty (30) days following such Outside Date in which event this Sublease shall
be deemed to be null and void and without force or effect, and the parties shall
have no further obligations or liabilities to the other with respect to this
Sublease, or (b) provided that Master Landlord has not denied its consent,
Subtenant may extend the Outside Date for an additional period not to exceed
thirty (30) days. Sublandlord represents and warrants to Subtenant that other
than the consent of Master Landlord, no consent of any party is required for the
Sublandlord to sublease the Premises to Subtenant hereunder. In the event that
Subtenant so elects to terminate this Sublease as aforesaid, then Sublandlord
shall immediately return to Subtenant any amounts theretofore delivered to
Sublandlord in connection herewith.

 

15. WAIVER OF JURY TRIAL.

SUBLANDLORD AND SUBTENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY, AND
EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE SUBLEASE AS AMENDED,
SUBTENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR
DAMAGE.

 

Sublandlord:                     

  Subtenant:                     

 

16. Inapplicability of Certain Lese Provisions.

The following provisions of the Lease shall be inapplicable to the Sublease as
between Sublandlord and Subtenant: Summary – A, B C, D (after “19,360 s.f.)”, G,
H, I, J, K, M, S, T; Office Lease – 1.11, 1.32, 3.2, 3.5, 5.3, 5.4, 6.1, 7.2,
7.3, 7.4, 7.5, 7.6, 8.1, 10.1, 10.2. 10.3, 13.1 (D), (F), (G), 15.1, 15.2, 15.3,
15.4, 15.5, 15.6. 15.7, 15.8, 15.9, 15.10, 112, 15.13, 15.15, 15.16, Exhibit C,
Exhibit D, Exhibit F.

17. Sublandlord Representations. Sublandlord represents and warrants to
Subtenant that (i) it is the holder of the interest of the Tenant under the
Lease; (ii) that the Lease is in full force and effect and has not been amended
or modified, except as indicated above, and a true correct and complete copy is
attached hereto as Exhibit    ; (iii) it has not received any notices from any
governing agency alleging any non-compliance of the Premises with the provisions
of any applicable environmental laws nor has Sublandlord received notice for
Master Landlord of any default under the Lease that remains uncured, nor doers
Sublandlord know of any facts which, with notice or the passage of time, would
ripen into a default; (iv) Sublandlord has not assigned,

 

10



--------------------------------------------------------------------------------

sublet, pledged or in any way transferred or encumbered its interests in the
Premises; (v) to the best of its knowledge, the Premises is in compliance with
applicable law as required of Sublandlord by the Lease, including the applicable
provisions of the Americans With Disabilities Act of 1992; (vi) there is no
existing breach by Sublandlord or the Master Landlord under the Lease and no
event which with the giving of notice or passage of time or both would
constitute a default thereunder; (vii) upon execution and delivery of a consent
to this Sublease by Master Landlord, Sublandlord has full right, power and
authority to enter into this Sub-Sublease and to perform its obligations
hereunder; (viii) all systems in the Premises, including without limitation the
lighting, HVAC, electrical and plumbing systems are in good working order; and
(ix) there are no ongoing disputes between Sublandlord and Master Landlord
regarding any matters related to the Sublease. Sublandlord further represents
and warrants to Subtenant, that during Sublandlord’s period of occupancy and use
of the Premises under the Lease, no Hazardous Materials were manufactured,
refined, stored, disposed of, produced or processed on, under or in any part of
the Premises by Sublandlord and no Hazardous Materials have been used in the
construction by Sublandlord of any alterations or improvements to the Premises

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK.]

 

11



--------------------------------------------------------------------------------

The parties hereto have executed this Sublease at the place and on the dates
specified above their respective signatures.

 

SUBLANDLORD

      SUBTENANT MONOLITHIC POWER SYSTEMS, INC., a California company      
ANCHOR BAY TECHNOLOGIES, a California corporation

By:

 

/s/ C. Richard Neely, Jr.

      By:  

/s/ Craig Soderquist

Name:

  C. Richard Neely, Jr.       Name:   Craig Soderquist

Title:

  Chief Financial Officer       Title:   Chief Executive Officer

By:

 

 

      By:  

 

Name:

 

 

      Name:  

 

Title:

 

 

      Title:  

 

 

1.



--------------------------------------------------------------------------------

EXHIBIT “A”

MASTER LEASE

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT “B”

OUTLINE OF PREMISES

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT “C”

OUTLINE OF BUILDING

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT “D”

OUTLINE OF COMMON AREAS

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT “E”

EXISTING EQUIPMENT AND FURNITURE LIST

 

Item

   Asset Tag Number